[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#132)
After hearing held on plaintiff's motion to restore case to jury docket, it is hereby Ordered: granted, for the following reasons:
Receipt of plaintiff's jury claim and fee, on May 23, 1993, is acknowledged by certification of Clerk of Court, dated February 22, 1994 (#106.50). Continuing authority from May 23, 1993 to place cause on jury docket; Home Oil Co. v. Todd,195 Conn. 333, 343 (1985); was activated on joinder of issue by defendants' amended answer, dated January 19, 1994. Leahey v. Heasley, 127 Conn. 332, 334-35 (1940). The applicable rules in the context of the circumstances herein should be construed "so as not . . . to deprive a party of his full right to a trial by a jury."  Noren v. Wood, 72 Conn. 96, 98 (1899).
GAFFNEY, J. CT Page 4220